Case 3:19-mj-01582-DEA Document 29 Filed 08/27/20 Page 1 of 3 PagelD: 67

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA Hon. Douglas E. Arpert
Vv. ‘ Mag. No, 19-1582-1 (DEA)
VICTOR M, RODRIGUEZ : ORDER FOR A CONTINUANCE

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Elisa
T. Wiygul, Assistant United States Attorney), and defendant Victor M.
Rodriguez {by Lisa Van Hoeck, Esq.), for an order granting a continuance of the
proceedings in the above-captioned matter from the date this Order is signed
through October 31, 2020 to permit defense counsel the reasonable time
necessary for effective preparation in this matter and to allow the parties to
conduct plea negotiations and attempt to finalize a plea agreement; and the
Court having entered Standing Orders 20-02, 20-03, 20-09, 20-12, and an
Extension of Standing Order 20-12 continuing this and all other criminal
matters in this district until September 30, 2020, in response to the national
emergency created by COVID-19; and the defendant being aware that he has
the right to have the matter submitted to a grand jury within 30 days of the
date of his arrest pursuant to Title 18, United States Code, Section 3161(b);
and four prior continuances having been entered; and the defendant, through
his attorney, having consented to the continuance; and for good and sufficient

cause shown,

 

 

 
Case 3:19-mj-01582-DEA Document 29 Filed 08/27/20 Page 2 of 3 PagelD: 68

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) The parties have entered into plea negotiations, which may render
any grand jury proceedings and any subsequent trial of this matter
unnecessary;

(2} In response to the national emergency created by COVID-19, the
Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,
20-12, and an Extension of Standing Order 20-12, which are incorporated
herein by reference;

(3} The defendant has consented to the aforementioned continuance;

(4) The grant of a continuance will likely conserve judicial resources;
and

(5) Pursuant to Title 18, United States Code, Section 3161(h)(7), the
ends of justice served by granting the continuance outweigh the best interests
of the public and the defendant in a speedy trial.

WHEREFORE, it is on this Pa day of August, 2020;

ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through October 31, 2020; and it is further

 

 
Case 3:19-mj-01582-DEA Document 29 Filed 08/27/20 Page 3 of 3 PagelD: 69

ORDERED that the period from the date this Order is signed through
October 31, 2020 shall be excludable in computing time under the Speedy Trial

Act of 1974, 3 erm

. ws . : ae *
\ 5 SE iy agi
é ae Sune nt fie

 

i %
HON. DOUGLAS E. ARBERT
United States Magistrate Judge

 

 

 

 

Form and entry consented to: APPROVED BY:

/s/ Elisa T, Wiygul /s/ J. Brendan Day

Elisa T. Wiygul J. Brendan Day

Assistant United States Attorney Attorney-in-Charge, Trenton Office
lige. Co hho /s/ Matthew J. Skahill

Lisa Van Hoeck, Esq. Matthew J. Skahill

Counsel for Defendant Victor M. Rodriguez Deputy United States Attorney

 

 
